 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAVAR LESTER BLUEFORD,                             Case No. 1:19-cv-00618-LJO-BAM (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
                                                         ACTION SHOULD NOT BE DISMISSED
13            v.                                         FOR FAILURE TO PROSECUTE AND
                                                         FAILURE TO OBEY A COURT ORDER
14    DR. MCCONNLY,
                                                         (ECF No. 5)
15                       Defendant.
                                                         TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Javar Lester Blueford is proceeding pro se in this civil rights action pursuant to

18   42 U.S.C. § 1983.

19          Plaintiff initiated this action on May 8, 2019. (ECF No. 1.) On May 10, 2019, the Court

20   ordered Plaintiff to either submit an application to proceed in forma pauperis or pay the $400.00

21   filing fee for this action, within forty-five days of the date of service of the order. (ECF No. 5.)

22          The deadline for Plaintiff to comply with the Court’s May 10, 2019 order has passed, and

23   Plaintiff has not submitted an application to proceed in forma pauperis, paid the $400.00 filing fee,

24   or otherwise responded in any way to the Court’s order.

25          Local Rule 110 provides that “[f]ailure of … a party to comply … with any order of the

26   Court may be grounds for imposition by the Court of any and all sanctions authorized by statute or

27   Rule or within the inherent power of the Court.” Further, a plaintiff’s failure to comply with court

28   orders and prosecute their action is grounds for dismissal. In re Phenylpropanolamine (PPA)
                                                        1
 1   Products Liability Litigation, 460 F.3d 1217, 1226-29 (9th Cir. 2006).

 2          Accordingly, the Court HEREBY ORDERS that:

 3          1.      The Clerk of the Court shall serve this order and a blank application to proceed in

 4                  forma pauperis by a prisoner on Plaintiff;

 5          2.      Within twenty-one (21) days from the date of service of this order, Plaintiff shall

 6                  EITHER:

 7                  a. Complete and submit an application to proceed in forma pauperis; OR

 8                  b. Pay the $400.00 filing fee for this action; OR

 9                  c. Show cause in writing why this action should not be dismissed for failure to

10                     comply with the Court’s May 10, 2019 order and failure to prosecute this action;

11                     and

12          3.      Plaintiff is warned that failure to comply with this order will result in a

13                  recommendation to the District Judge that the instant action be dismissed for failure

14                  to obey a court order and failure to prosecute.

15
     IT IS SO ORDERED.
16

17      Dated:     July 15, 2019                              /s/ Barbara     A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
